t c memo united_states tax_court ruth n nelson petitioner v commissioner of internal revenue respondent docket no filed date robert c barrett jr for petitioner candace m williams for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for those years ’ unless otherwise indicated all section references are to continued the issues for decision are whether for and an activity conducted by petitioner known as the baton rouge volleyball club constituted an activity_not_engaged_in_for_profit under sec_183 and if so whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for each of the years at issue an ancillary issue is whether for the year respondent's computational adjustment to petitioner's state_income_tax refund is correct background in petitioner received a bachelor of arts degree in physical education and psychology from the university of northern colorado petitioner's particular focus in physical education is with the sport of volleyball petitioner participated in women's volleyball while in college she was a member of the u s women's national volleyball team during the early 1970's in petitioner received a master of science degree in physical education from george williams college in downers grove tllinois also from through petitioner served as head coach of the women's volleyball team head coach of the men's tennis team and physical education instructor at george ' continued the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure williams college in both years of coaching at george williams college petitioner's women's volleyball teams participated in national championship tournaments from through petitioner was the head women's volleyball coach physical education instructor adviser to the men's volleyball team and the head women's tennis coach at the university of houston in houston texas also during this time period petitioner served as president of the houston stars volleyball club and director of the organization's junior and coaches development programs conducting camps and clinics in petitioner accepted the opportunity to move to baton rouge louisiana and serve as head coach of the women's volleyball team at louisiana state university lsu petitioner coached at lsu through and also served as an adviser to the men's volleyball team as physical education instructor and as supervisor of student teachers also during petitioner began operating the baton rouge volleyball club brvc which is the subject activity in this case in petitioner left lsu but continued to live in baton rouge and operate brvc around this time petitioner began performing some consulting work for the women's volleyball program at the university of iowa in iowa city iowa in petitioner began a brief stint as the head coach of the dallas belles women's professional volleyball team in dallas texas also from through petitioner served as a volleyball color analyst for iowa public television in des moines iowa during and petitioner served as a consultant for various volleyball sporting and marketing organizations including the institute for international sports in kingston rhode island the international players promotion of mulhouse france plyometric inc and acadian advertising during petitioner moved to iowa city iowa where she served as head women's volleyball coach adviser to men's volleyball and physical education instructor at the university of iowa from through also during petitioner served as head coach for the springfield junior volleyball club in springfield illinois during and petitioner served as an instructor in volleyball coaches' certification for the u s volleyball association petitioner moved to merrifield virginia during to begin employment with special olympics international soi in washington d c petitioner was employed by soi during both of the years at issue petitioner served in the following capacities during the following years with soi sports marketing manager sports marketing director and sports corporate marketing director petitioner had previously served as a volleyball consultant for soi from through in petitioner returned to texas to begin working as director of nonprofit marketing for intellicall inc intellimarketing group intellicall in carrollton texas due to ongoing health problems petitioner was forced to leave her employment with intellicall during from that time until the date of trial in this case petitioner has operated brvc as her primary source_of_income in lieu of obtaining employment elsewhere petitioner operated brvc in some capacity during each year since its formation including those years of other work engagements following her departure from lsu during the course of her career petitioner has received various professional honors and awards also petitioner has had the opportunity to coach women's volleyball players who have been selected to play on u s olympic teams and various professional women's volleyball teams during petitioner toured europe with the u s junior women's national volleyball team as a coach also petitioner served as a technical expert to the u s olympic women's volleyball team petitioner began operating brvc in as a means of cultivating the talents of young volleyball players so that they could eventually play volleyball at college and professional levels through brvc petitioner conducted numerous volleyball camps and clinics for junior high and high school-aged children often conducting or more camps during the summer months petitioner charged an admission fee for camps and also sold various volleyball paraphernalia in conjunction with the camps and clinics in conjunction with a shoe company known as aspri petitioner designed and marketed her own volleyball shoe the ruth nelson sideout which was sold through brvc her volleyball shoe generated both sales and endorsement revenue for brvc brvc also conducted what petitioner referred to as membership programs through which brvc sponsored youth volleyball clubs to travel around the country and participate in various tournament competitions brvc received sponsorship money for its activities from various commercial organizations petitioner also made various public appearances and participated in a variety of speaking engagements and consulting services through brvc also through brvc petitioner produced a video for coaching girls' and women's volleyball for which petitioner was paid royalties from through the date of trial in this case petitioner reported the following income expenses and net profits losses from the operation of brvc the record does not include petitioner's income_tax returns for any other years of brvc operation ie through and through counsel for respondent stated that tax_return information for the years through was no longer available however no explanation was given for the lack continued year gross_income expenses profit loss dollar_figure dollar_figure s big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number --- ---- --- ---- ---- big_number big_number around petitioner began to experience what she would come to realize was the beginning of a series of unfortunate circumstances that would affect both her professional and personal lives in the shoe company aspri that had been paying endorsement moneys to brvc for the ruth nelson sideout filed for bankruptcy around may or june of petitioner suffered a serious back injury and underwent her first back surgery in consequently petitioner was forced to hire additional help to perform some of the duties connected with brvc that petitioner was unable to perform because of her injury and recuperation petitioner relocated to iowa during to accept a position as head coach of women's volleyball at the university of continued of return_information for the years through iowa although it presented a wonderful career opportunity for petitioner the unfortunate result of that move was the necessity of petitioner to begin at square one in developing and promoting a brvc camp clinic and membership program in the iowa area soon after her move petitioner began experiencing additional health problems that required hospitalization during the early part of during petitioner had surgery in connection with these health problems as a result petitioner began to pare down the camp clinic and membership program activities of brvc and started to focus on performing consulting work for various schools and organizations through brvc petitioner could easily perform consulting work from home by viewing videotapes and conducting instructive sessions either in her home or by telephone conference when petitioner began her employment with soi in her work there involved developing and maintaining relationships with companies for the sponsorship of various sport--specific activities soi did not place any limitation on petitioner's engaging in any outside business activities but rather soi encouraged petitioner to continue the activities of brvc in order to supplement her wages from soi consequently petitioner continued to perform consulting work through brvc in date soi sent petitioner to austria to develop a working relationship between soi and adidas also petitioner's duties included interviewing and hiring advertising agencies in austria to raise money for special olympics unfortunately in date petitioner suffered another injury to her back that required hospitalization and physical therapy nevertheless petitioner spent approximately months working for soi in austria between date and date making brief visits to the united_states to visit her doctor about her most recent back injury due to her back injuries petitioner was classified as totally disabled making her eligible for workmen's_compensation benefits and began receiving disability payments in date petitioner underwent a second back surgery in date and continued receiving workmen's_compensation disability payments through november of that year petitioner's doctor advised her to consider a change in professional lifestyle to one that would not place as much pressure on her back as what she experienced from volleyball camps clinics and membership programs for tournament play additionally it appeared to petitioner that the sporting industry was undergoing a transformation in which consulting activities would be more lucrative than camps clinics and membership programs thus petitioner abandoned thoughts of rejuvenating the camp clinic and membership programs of brvc and began to focus primarily on consulting work -- - which could be conducted largely viewing of videotapes by telephone conversations the and so forth petitioner accepted a job with intellicall in because that company provided petitioner that was conducive to her health petitioner worked hours at the at intellicall day petitioner with a flexible work schedule condition for example office and hours at home each was involved in promoting a prepaid phone card program in the nonprofit sports marketing area marketing was an asset and restrict petitioner's ability to activities however petitioner forced to return to total disability status in underwent her third back surgery petitioner realized that additionally in order to generate a profit petitioner's background in fund raising and sports intellicall did not conduct outside business worked for only year and was petitioner in it would be necessary to make a dramatic change to the business activities conducted through brvc that would be suitable with her seemingly chronic health problems consequently petitioner began a prepaid phone card marketing and promotion business through brvc understands it through this activity as best as the court petitioner located corporate sponsors in the sports field to pay brvc for the privilege of having their company's products or services advertised on the face of prepaid phone cards which in turn petitioner sold to the general_public through brvc petitioner created an internet website to sell such phone cards online additionally petitioner through brvc represented various athletes and artists and solicited corporations to sponsor the athletes or artists in exchange for endorsements of products or services an image of the athlete or artist or their artwork was depicted on the face of a prepaid phone card which was sold to the general_public by brvc brvc retained a portion of the phone card sales_price and received a portion of any endorsement fee in some cases brvc also received a percentage of the profits from the sales of artwork by a sponsored artist at the time of the trial petitioner continued to conduct this prepaid phone card activity through brvc and had begun selling the official phone card for usa volleyball on her federal_income_tax return for petitioner reported wage income of dollar_figure from soi taxable interest_income of dollar_figure and a taxable state_income_tax refund of dollar_figure petitioner also reported a dollar_figure capital_loss_carryover a dollar_figure loss from rental real_estate and a dollar_figure loss on schedule c profit or loss from business schedule c from the operation of brvc thus petitioner reported total income and adjusted_gross_income of dollar_figure for on schedule c petitioner reported zero gross_receipts and total expenses of dollar_figure resulting in the dollar_figure schedule c loss on her federal_income_tax return petitioner reported dollar_figure in wage income from soi dollar_figure in taxable interest_income and a dollar_figure taxable state_income_tax refund petitioner also reported a dollar_figure capital_loss_carryover a dollar_figure loss from rental real_estate and a dollar_figure schedule c loss from the operation of brvc thus petitioner reported total income and adjusted_gross_income of dollar_figure for on schedule c petitioner reported dollar_figure in gross_receipts and total expenses of dollar_figure resulting in the reported dollar_figure schedule c loss in the notice_of_deficiency respondent made the following adjustments to income for the years at issue adjustment hobby income --- s big_number itemized_deductions s big_number prior year refund --- big_number schedule c profit loss big_number big_number standard_deduction big_number total dollar_figure dollar_figure these adjustments resulted in deficiencies of dollar_figure and dollar_figure respectively for and respondent also determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations of dollar_figure for and dollar_figure for discussion for respondent's disallowance of dollar_figure in itemized_deductions and corresponding allowance of a standard_deduction of dollar_figure are computational adjustments that will be resolved by the court's holding on whether brvc was an activity_not_engaged_in_for_profit for that year also for respondent's determination of dollar_figure in hobby income and allowance of an additional dollar_figure in itemized_deductions are computational adjustments that will be resolved by the court's holding on whether brvc was an activity_not_engaged_in_for_profit for additionally for respondent determined that petitioner realized income from an unreported state_income_tax refund of dollar_figure respondent contends that this adjustment is computational based on the determination for that brvc constituted an activity_not_engaged_in_for_profit the court does not agree with respondent's treatment of this item for the following reasons in order for a taxpayer to be required to include a state_income_tax refund in income the taxpayer must have received a due to the increase in petitioner's adjusted_gross_income petitioner's itemized_deductions for medical and dental expenses were phased out entirely however in connection with brvc petitioner was allowed an additional dollar_figure in miscellaneous_itemized_deductions subject_to the 2-percent of adjusted_gross_income limitation of sec_67 which was also affected by the increase in adjusted_gross_income this resulted in a dollar_figure net increase in petitioner's itemized_deductions tax_benefit from the deduction of state income taxes in a prior year ie the year for which the refund was received see sec_1ll1l a moreover a taxpayer is not required to include in income any portion of a refund that did not result in a reduction of taxes in the year the state income taxes were deducted see sec_1_111-1 income_tax regs petitioner complied with this rule_of law on her and federal_income_tax returns on her federal_income_tax return petitioner deducted dollar_figure on schedule a for state income taxes during petitioner received a dollar_figure refund of her state income taxes on her federal_income_tax return petitioner reported dollar_figure as a taxable refund of state income taxes petitioner reported only dollar_figure of the total refund in her income because her itemized_deductions for exceeded her allowable standard_deduction for that year by only dollar_figure thus the maximum_tax benefit received by petitioner in for the deduction of state income taxes was dollar_figure and that is the amount she was reguired to and did in fact report as income on her return when respondent determined that brvc was an activity_not_engaged_in_for_profit for respondent computationally disallowed petitioner's itemized_deductions in their see sec_1_111-1 and income_tax regs prewitt v commissioner tcmemo_1995_24 respondent adopted this rationale in revrul_93_75 1993_2_cb_63 -- - entirety and in lieu thereof allowed petitioner the standard_deduction for that year thus following respondent's adjustments for petitioner did not realize any_tax benefit in from the deduction of state income taxes and consequently petitioner would not be required to include any of her state_income_tax refund in her income rather than including an additional_amount in petitioner's income respondent should have reduced petitioner's income by dollar_figure the amount of state_income_tax refund that petitioner reported as taxable_income on her return consequently if the court sustains respondent's determination that brvc was an activity_not_engaged_in_for_profit in thus upholding the disallowance of itemized_deductions for that year petitioner would not be required to include any state_income_tax refund in her income thus if respondent is sustained on the primary issue in this case a computation it is notable that even if there had been an increase in itemized_deductions which did not happen in this case respondent should have included no more than dollar_figure in petitioner's income dollar_figure - dollar_figure dollar_figure because petitioner had reported dollar_figure on her return on the other hand if petitioner prevails on the issue of whether brvc was an activity_not_engaged_in_for_profit this adjustment would be remedied as a result thereof because respondent characterizes it as a computational adjustment flowing from the determination that brvc was an activity_not_engaged_in_for_profit -- - under rule will be reguired to remedy the erroneous adjustment made by respondent ’ the principal issue is whether petitioner's baton rouge volleyball club activity was an activity_not_engaged_in_for_profit under sec_183 for and sec_183 a provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed sec_183 however provides that deductions that are allowable without regard to whether the activity is engaged in for profit shall be allowed sec_183 b further provides that deductions that would be allowable only if the activity were engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court's inquiry is directed to whether the taxpayer engaged in the activity with the in this instance petitioner's income determined in the notice_of_deficiency should be reduced by dollar_figure ie dollar_figure for the erroneous increase of income in the notice_of_deficiency and dollar_figure for the amount reported by petitioner on her return - actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one but there must be a good_faith objective of making a profit see dreicer v commissioner supra pincite sec_1 a income_tax regs the determination of whether the requisite profit objective exists is based on all the surrounding facts and circumstances see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs greater weight is to be given to the objective facts than the taxpayer's mere statement of his intent see dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer has the burden of proving the requisite intention and that respondent's determination that the activity was not engaged in for profit is incorrect see rule a 290_us_111 although the question of the taxpayer's profit_motive is a subjective one objective indicia may be considered to establish the taxpayer's true intent see sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine objective factors to be considered in ascertaining the taxpayer's intent these factors are the -- - manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling see 86_tc_360 72_tc_28 sec_1 b income_tax regs the first factor is the manner in which petitioner conducted brvc the court considers that petitioner conducted the activities of brvc in a businesslike manner she maintained a separate checking account for brvc and retained canceled checks credit card statements and receipts to verify business_expenses she admitted that she occasionally deposited personal funds into the brvc checking account when brvc experienced a negative cash- flow but this fact does not indicate that petitioner lacked profit_motive rather the court views this as providing the necessary capital to keep the activity going petitioner also paid some personal expenses out of the brvc checking account and had some credit cards that she used for both business and personal expenses however through receipts canceled checks and credit card statements petitioner kept track of which expenses were business as opposed to personal and petitioner made no attempt to deduct personal expenses for income_tax purposes petitioner sought the advice and services of a certified_public_accountant in the preparation of her federal_income_tax returns during the years of brvc operation for the years at issue no adjustments were made by respondent with respect to the expenses claimed on the ground that such claimed expenses were personal moreover for approximately the first years of brvc operation petitioner kept ledgers in connection with the volleyball camps clinics and membership programs for tournament play conducted by brvc petitioner stopped maintaining these ledgers around subsequent to the cessation of camps clinics and membership programs through brvc after petitioner maintained computer records in connection with the - - income and expenses of brvc while petitioner's record-keeping procedures may not have been as meticulous as might be desired they were sufficient to keep an accurate account of brvc income and expenses the record reflects that petitioner expended great effort to advertise and promote the camps clinics and membership programs for tournament play conducted through brvc indeed an activity such as brvc is not likely to generate gross_income in excess of dollar_figure for or more successive years without a concerted effort at promotion additionally through brvc petitioner endeavored to develop and market a volleyball shoe the ruth nelson sideout in collaboration with aspri shoe company following the bankruptcy of aspri petitioner's move to iowa a series of health problems and her beginning realization that camps clinics and membership programs were no longer going to provide potential profits for brvc petitioner began to focus the activities of brvc in the direction of consulting services later during the mid-1990's petitioner attempted another transformation of the activities of brvc by entering into the prepaid_telephone_card promotion industry it is clear that petitioner developed a pattern of changing the activities of brvc although the record contains no federal_income_tax return_information for years prior to the record indicates that brvc generated gross_income of approximately dollar_figure for each of the years and --- - in an attempt to make the business more profitable despite the fact that petitioner's efforts in this regard have met with limited success they highlight petitioner's profit_motive in connection with brvc the second factor is the expertise of petitioner and her advisers if any prior to forming and operating brvc petitioner had many years of education and experience in playing and coaching volleyball at varying levels of difficulty also petitioner had previous experience with sports camps clinics and tournament play petitioner's experience in this field no doubt led to the relatively high gross_income generated by brvc in the mid- to late-1980's also petitioner's vast experience in the world of volleyball assisted her in developing and marketing the ruth nelson sideout in conjunction with aspri when brvc began experiencing a decrease in revenues petitioner sought the advice of a business consultant and attended various seminars in an attempt to make brvc more profitable finally prior to shifting brvc activities into the marketing and sales of prepaid phone cards petitioner spent a year working in this field for intellicall learning the nuances of this relatively new industry petitioner's background and experience in volleyball and sports marketing as well as her attempts to attain knowledge and advice in areas she lacked -- - indicated petitioner's ability and desire to derive a profit from her brvc activity the third factor is the time and effort expended by petitioner on the activities of brvc during the first several years of operation petitioner spent at least hours per week conducting the activities of brvc such as developing camps clinics and membership programs and attending speaking engagements while simultaneously coaching and recruiting athletes for lsu it was possible for petitioner to devote this amount of time to brvc because much of the camp clinic and tournament activity was conducted on weekends and during summers likewise many of petitioner's speaking engagements and consulting activities conducted through brvc were performed during the evenings and on weekends moreover petitioner's employment at lsu benefited brvc in that petitioner was allowed to use the school's facilities to conduct many activities including camps and clinics thus saving brvc the expense of renting appropriate facilities rather than hindering the operations of brvc petitioner's employment at lsu proved complementary thereto from through petitioner devoted nearly all of her time to brvc and the substantial majority of her income in those years was derived from this activity during her years in iowa i1 e through petitioner devoted at least to - - hours per week on the activities of brvc due to the nature of the activities conducted through brvc during those years i1 ée mostly consulting services petitioner was able to promote and conduct the same activities simultaneously with the duties of her employment although petitioner was employed by soi during the years at issue she devoted most of her free time to developing contacts useful to the activities of brvc additionally due to the nature of petitioner's work with soi she was able to utilize her duties at soi to enhance the potential success of brvc for example through soi petitioner was able to make many professional contacts in the world of volleyball and sports marketing that held the potential for enhancing the operations and profitability of brvc respondent contends that petitioner's full-time employment during various years of brvc operation such as with lsu the university of iowa and soi precluded petitioner from devoting sufficient time to brvc so that the activity could rise to the level of a trade_or_business the court disagrees this court has previously recognized the common-sense notion that a taxpayer may engage in more than one trade_or_business simultaneously see 74_tc_525 affd without published opinion 681_f2d_805 3d cir 16_tc_332 moreover this court has -- - stated that a taxpayer's engaging in full-time employment in addition to conducting a profit-seeking activity can be a positive factor illustrating the taxpayer's motivation rather than a negative element as often argued by respondent when a taxpayer devotes time to other activities see dickson v commissioner tcmemo_1986_182 in the instant case the court views petitioner's full-time employment history as a complement to the activities of brvc rather than a negative factor the court is satisfied that petitioner expended sufficient time and efforts on brvc during the years at issue and prior and subsequent thereto to favor a profit_motive in connection therewith respondent contends that the fourth factor ie the expectation that the assets used in the activity may appreciate in value weighs against petitioner respondent argues that brvc owned no assets other than a computer fax machine two vcr's and some sporting equipment all of which were depreciating assets thus respondent argues since petitioner had no prospect of realizing any appreciation of brvc assets this is an indication that petitioner lacked a profit objective the court finds this argument to be unpersuassive there exist many business activities the nature of which do not require and are not conducive to the ownership of property that may appreciate in value and brvc was one such activity the court finds that the - - fourth factor is not directly relevant in the instant case moreover insofar as this factor is relevant it would weigh in favor of petitioner the fact that brvc purchased and frequently utilized the aforementioned equipment indicates an effort by petitioner to operate brvc in a professional manner the fifth factor examines whether the taxpayer experienced success in carrying on other similar or dissimilar activities although there is some indication in the record that petitioner operated a similar activity sometime prior to the record is devoid of any details regarding the profitability or manner and length of conduct of this business thus the court finds that this factor is inapplicable to the instant case the sixth factor is the history of the activity's income and losses although brvc sustained losses for nearly each year of its operation the gross_income of brvc was consistently in the to 50-thousand dollar range for the years through although no return_information was submitted for years prior to the record indicates that brvc generated gross_income close to dollar_figure for each of the years and brvc gross_income dropped to approximately dollar_figure in dollar_figure in and zero in respondent contends that this dramatic decline in gross_income coupled with the history of losses indicates that petitioner lacked profit_motive in the operation of brvc the court disagrees - - losses sustained because of unforeseen or fortuitous circumstances beyond the control of the taxpayer do not indicate that an activity is not engaged in for profit see sec_1 b income_tax regs the court does not believe that the diminishing of brvc's gross_income nor the history of losses can be attributed to a lackadaisical attitude on the part of petitioner with respect to the operation of brvc in other words the income and loss problems of brvc did not result froma lack of profit_motive by petitioner rather the decrease in brvc gross_income for and subsequent years is readily attributable to a series of untoward events including the bankruptcy of aspri petitioner's relocation from louisiana to iowa petitioner's health problems and subsequently petitioner's period of overseas employment with soi each of these factors which the court has previously discussed in greater detail contributed to the waning of brvc'ss income in addition the losses can be attributed to some measure of poor business judgment on the part of petitioner however poor business judgment does not necessarily equate with a lack of profit_motive in response to each unfortunate circumstance petitioner amended the type and magnitude of brvc activities indicating her desire to earn a profit the court finds it also notable that the expenses of brvc decreased dramatically from forward as -- p7 - compared to prior years' expenses this illustrates an obvious effort by petitioner to reduce brvc losses in a time of extreme revenue shortages it 1s apparent that petitioner's efforts began to pay off when in brvc again generated gross_income although brvc expenses remained relatively low losses were nevertheless sustained during and however by brvc began experiencing financial improvements as brvc reported gross_income of dollar_figure and a net profit of dollar_figure this pattern of income and losses coupled with petitioner's actions in response thereto indicates that petitioner possessed a profit_motive in operating brvc the seventh factor is the amount of occasional profits of brvc if any the record reflects that brvc realized a profit in only years of operation dollar_figure in and dollar_figure in a minuscule loss of dollar_figure was sustained in admittedly viewed in the most favorable light these profits were sporadic and small this fact does not weigh in favor of a profit_motive nevertheless in this case the court considers that the infrequency of net profits is not as significant as the pattern of income and expenses the fact that profits were small and occasional does not outweigh the fact that when the receipts of the court is puzzled by the omission of return_information for through nevertheless given the income pattern in other years the court surmises that brvc experienced a steady increase in gross_income between the years and - - brvc began to decrease a commensurate decrease in expenses was accomplished in attempt to remedy the situation additionally petitioner carried out recurrent conversions in the activities of brvc in an ongoing effort to make the business profitable the fact that petitioner's efforts proved to be somewhat fruitless does not reguire a finding of no profit_motive the eighth factor is petitioner's financial status from through petitioner was paid wage income by lsu although the amounts of such wage income are not a part of this record during and petitioner's only income was derived from brvc with the exception of dollar_figure in interest_income in dollar_figure in interest_income in and dollar_figure in interest and dividend income in ' for petitioner had wage income of dollar_figure and interest_income of dollar_figure for petitioner reported wages of dollar_figure interest_income of dollar_figure a dollar_figure gain from the sale of an automobile and dollar_figure in unemployment_compensation ’ for petitioner reported wages in addition to her loss from brvc for petitioner claimed a capital_loss of dollar_figure for petitioner also reported a capital_loss of dollar_figure and a net_operating_loss_carryover of dollar_figure for petitioner also reported in addition to the brvc loss a dollar_figure capital_loss a loss of dollar_figure from the operation of rental real_estate and a net_operating_loss_carryover of dollar_figure - of dollar_figure and interest_income of dollar_figure ' for petitioner reported wages of dollar_figure and interest_income of dollar_figure during the years at issue petitioner was employed by soi and earned wages of dollar_figure and dollar_figure for and respectively additionally for petitioner reported interest_income of dollar_figure a state_income_tax refund of dollar_figure a dollar_figure capital_loss and a dollar_figure loss from the operation of rental real_estate for petitioner reported interest_income of dollar_figure a state_income_tax refund of dollar_figure a dollar_figure capital_loss anda loss of dollar_figure from the operation of rental real_estate for each of the years of operation the amounts of income derived by petitioner outside of brvc are not so high as to indicate that petitioner's primary objective in operating brvc was to generate tax savings particularly in light of the other losses reported on petitioner's returns for various years on the contrary these levels of other income and losses indicate that petitioner lacked the luxury of a large amount of disposable income that would enable her to fritter away tens of thousands of dollars each year on a volleyball hobby the tax incentive for in addition to the brvc loss for petitioner reported a dollar_figure capital_loss a dollar_figure loss from the operation of rental real_estate and a net_operating_loss_carryover of dollar_figure additionally petitioner reported a dollar_figure capital_loss a dollar_figure loss from the operation of rental real_estate and a dollar_figure net_operating_loss_carryover -- - incurring large expenditures in a hobby type business are much greater for a taxpayer who has substantial income from other sources see 59_tc_312 finally the court must examine the degree of personal pleasure and recreation petitioner may have derived from the conduct of brvc petitioner admittedly had a great love for the sport of volleyball and experienced a certain level of personal pleasure from conducting volleyball camps and clinics and sponsoring a membership program for tournament play thereby promoting the development of young volleyball athletes however the court believes that the brvc activities conducted by petitioner also proved at times to be demanding exhausting and expensive both physically and financially nevertheless the mere fact that a taxpayer derives a certain amount of personal pleasure from an activity does not in and of itself render the activity_not_engaged_in_for_profit see sec_1 b income_tax regs moreover a business will not be recharacterized as a hobby merely because the owner finds the activity pleasurable ie suffering has never been made a prereguisite to deductibility see jackson v commissioner supra the majority of people who engage in an activity for primarily pleasurable purposes ie a hobby choose an activity that differs greatly from experiences provided in their daily --- - professional lives human nature guides us to choose a hobby that provides us with a mental and physical respite from the rigors of a career in this case brvc did not provide petitioner a respite from her career but rather was essentially an extension and potential augmentation of her professional life as a volleyball player and coach brvc did not allow petitioner to escape from her professional life rather the two appear to have been intertwined this factor does not weigh against a profit_motive on the part of petitioner the court acknowledges that this case presents a very close question one in which each factor had to be carefully scrutinized and balanced in order to arrive at the ultimate conclusion however upon considering each of the underlying facts in this case in the aggregate and evaluating each of the nine factors giving greater weight to some than others the court believes that the scale tips in favor of a profit_motive on behalf of petitioner therefore on this record the court holds that petitioner has sustained her burden of establishing that she had an actual and honest objective of making a profit in her brvc activity accordingly the court holds that brvc for and did not constitute an activity_not_engaged_in_for_profit under sec_183 thus petitioner is entitled to deduct the - - losses realized in connection with brvc during and petitioner is sustained on this issue the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for each of the years at issue sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies since the court has held in favor of petitioner on the issue of whether brvc was an activity_not_engaged_in_for_profit during the years at issue and thus has negated all of the adjustments in the notice_of_deficiency there exists no further underpayment to which the accuracy-related_penalty under sec_6662 may be applied thus petitioner is not liable for the sec_6662 penalty decision will be entered for petitioner im respondent conceded that petitioner substantiated the expenses claimed on her and federal_income_tax returns in connection with brvc
